ORDER

PER CURIAM.
AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition against mandatory life sentences for juvenile offenders announced by the Supreme Court of the United States in Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). As a result of the recent holding by that Court that Miller must be applied retroactively by the States, see Montgomery v. Louisiana, — U.S. -, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016), the Superior Court’s order is VACATED, and the case is REMANDED for further proceedings consistent with Montgomery.
To the extent necessary, leave is to be granted to amend the post-conviction petition to assert the jurisdictional provision of the Post Conviction Relief Act extending to the recognition of constitutional rights by the Supreme Court of the United States which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(l)(iii).
Justice EAKIN did not participate in the consideration or decision of this matter.